DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been canceled.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26-28, 30-31, 35 and 37-40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maddestra et al. (US 4003144) (Maddestra).
Maddestra discloses a building block toy (block 10) adapted to contain an item, the building block toy comprising: a frame (block 10) for enclosing said item, said frame including a plurality of frame sides, a frame bottom, and a frame top, wherein each of the plurality of frame sides is couplable to each adjacent frame side, wherein the frame bottom is couplable to at least a first group of the plurality of said frame sides (the four frame sides, the frame top and frame bottom are a one-piece unit and therefore couplable), and wherein the frame top wherein a first at least one connector (e.g., recessed portion 20) on a first surface of the building block toy is adapted to be couplable to and decouplable from a second at least one connector (e.g., chip 12) on a second surface of the other complementary building block toy (the chips 12 couple to the recessed portion 20), in that the first at least one connector may be coupled to the second at least one connector when the first surface and the second surface are brought together, and when the first at least one connector and the second at least one connector are aligned while the first surface and the second surface are being brought together; wherein the first at least one connector is on any of said frame sides, said frame bottom, and said frame top of the building block toy, and the second at least one connector is on any of other frame sides, other frame bottom, and other frame top of the other complementary building block toy; wherein the frame defines an interior space bounded by the plurality of frame sides, the frame bottom, and the frame top, and wherein the interior space is adapted to contain the item; and wherein the frame further is adapted to have the interior space contain a container, in which the item may be contained, said container including a plurality of container sides, a container bottom coupled to the plurality of container sides, 
Note that claim 21 is directed to the frame by itself, and the frame has the ability to contain a container and item within its internal cavity as defined by the frame sides, frame top and frame bottom.  The container and item are functionally claimed.
Re claims 26, 27, 35 and 37, the container and item (that is, liquid, semi-liquid, solid food or combination thereof) are functionally claimed.
Re claim 28, the “A” and “4” are considered indicia, artwork, label or combination thereof.
Re claims 30 and 31, the recessed portion on each of the frame sides, frame top and frame bottom are considered a respective recessed frame surface, is centered and is square in dimensional shape.
Re claim 38, the entire frame is solid (i.e., not liquid and not gas).
Re claims 39 and 40, the “regardless of orientation” limitation is noted to include the four specific orientations each separated by 90 degrees of rotation when the blocks are brought into face to face orientation with corners aligned with respective corners of the corresponding block.  That is, “regardless or orientation” doesn’t include an orientation which is other than face-to-face and/or not aligned at corners.  The square shape of each face of the blocks of Maddestra defines equal sides for each edge of the face.  Therefore, connection is regardless of orientation or any 90 degree rotation position of the four positions with the adjacent blocks face-to-face and corners aligned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddestra in view of McLaughlin et al. (US D301260) (McLaughlin) and de Angeli (US 5180088).
Claims 22 and 23 are the combination of building block toy and inner container.  Maddestra fails to disclose an inner container.  McLaughlin teaches a hinged top to the frame.  De Angeli teaches an inner container placed within a frame.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the hinge to make the frame top openable and closable for accessing an internal space.   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add an inner container from the open top to enclose and house a container within the internal cavity of the frame for purposes of protection of the container from shock, contamination and tampering.
Claims 29, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddestra in view of McLaughlin et al. (US D301260) (McLaughlin).
Re claim 29 and the frame tab, the frame tab is part of a latch for holding the top of the frame in the closed position.  Maddestra fails to disclose the frame tab.  McLaughlin teaches a frame top that is openable, closable and latchable with tab (Fig. 4 shows a tab on the underside of the frame top).  The frame tab is on at least one frame side.  In McLaughlin, the frame tab is on the frame top not the frame side.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the frame tab to provide a latching of the frame top in a closed position.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to move the tab to the frame side as such switching the position of corresponding parts, (aka, reversal of parts) is known to employ routine skill in the art with predictable results and moving the tab to the frame side 
Re claim 32, a hinge is required.  Re claim 36, the frame top is required to have an open position.  Maddestra fails to disclose either a hinge for the frame top or an open position for the frame top.  McLaughlin teaches a frame top that is openable, closable and latchable and has a hinge.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the hinge and make the frame top openable to provide access to the frame interior or wider or greater access as the apertures in the recessed portion are small to store an item as large as the frame interior cavity.
Re claim 33-34, Maddestra provides only one connector per frame side, frame top or frame bottom.  Meissen teaches a frame side with four connectors, each connector positioned in a corner of the frame side.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the frame tab to add four corner connectors as taught by Meissen to increase the connecting force and add to the secure connection strength of two connected frames. 

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because a new ground of rejection is made.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733